Citation Nr: 9925394	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  99-16 194	)	DATE
	)
	)


THE ISSUE

Whether attorney fees may be paid for services rendered prior 
to August 28, 1998, in connection with the claim for an 
earlier effective date pursuant to the April 7, 1995, 
attorney fee agreement.


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran and his attorney signed a contingent attorney 
fee agreement in April 1995, which provided that 30 percent 
of past due benefits were to be paid by the veteran directly 
to his attorney.  

2.  The Board first entered a final decision on August 28, 
1998, with respect to the issue of an effective date earlier 
than August 1, 1996, for the award of a 100 percent 
disability evaluation for schizophrenia.

3.  Past due benefits have been awarded to the veteran with 
respect to the issue of an effective date earlier than August 
1, 1996, for the award of a 100 percent evaluation for 
schizophrenia following the Board's final August 1998 
decision.  

4.  Attorney fees may not be paid for services rendered prior 
to August 28, 1998, with regard to the claim for an earlier 
effective date.


CONCLUSION OF LAW

Attorney fees for services rendered prior to August 28, 1998, 
in connection with the claim for an earlier effective date 
pursuant to the April 7, 1995, fee agreement may not be 
charged, allowed nor paid.  38 U.S.C.A. § 5904 (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.609 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The pertinent VA law and regulations clearly provide that the 
Board may review a fee agreement between a claimant or 
appellant and an attorney upon its own motion or upon the 
motion of any party to the agreement and may order a 
reduction in the fee called for in the agreement if it finds 
that the fee is excessive or unreasonable.  See 38 U.S.C.A. § 
5904(c)(2); 38 C.F.R. § 20.609(i).  Accordingly, Congress has 
stipulated that the Board has authority to review attorney-
fee agreements.  Regardless of the clause in the fee 
agreement at issue requiring payment directly from the 
veteran and that fees shall not be withheld by the VA, the 
Board still has the authority, as provided in 38 U.S.C.A. § 
5904(c)(2) and 38 C.F.R. § 20.609(i), to review the 
provisions of the attorney-fee agreement to determine whether 
the fee is "excessive or unreasonable."  Moreover, the Court 
of Appeals for Veterans Claims (Court) has confirmed that, 
pursuant to 38 U.S.C.A. § 5904(c)(2), the Board, sua sponte, 
may raise the issue of eligibility for payment of attorney 
fees under a fee agreement.  See In the Matter of the Fee 
Agreement of James W. Stanley, Jr., 10 Vet. App. 104, 105 
(1997).

The procedural history of this case is not in dispute.  In a 
November 1991 rating decision, the RO declined to grant an 
increased evaluation for schizophrenia, but in October 1992, 
granted an increase to 50 percent, effective from August 19, 
1991.  In December 1994, the Board issued a decision denying 
an increased evaluation in excess of 50 percent for the same 
disability, and, in August 1995, the Court issued an Order 
vacating that decision and remanding the case to the Board.  
In August 1996, following a January 1996 Board remand, the RO 
granted a 100 percent evaluation for schizophrenia, with an 
effective date of August 1, 1996.  The veteran filed a Notice 
of Disagreement with that decision, seeking an earlier 
effective date.  A Board decision dated August 28, 1998 
granted an earlier effective date of July 6, 1992, for the 
assignment of a 100 percent evaluation.  The veteran was 
awarded past-due benefits in September 1998 based on the 
August 1998 BVA decision.  None of the award of past-due 
benefits was withheld by the RO.  The veteran was represented 
by his attorney since January 1995, as demonstrated by a VA 
Form 22a dated in January 1995, a fee agreement dated April 
7, 1995, and an essentially duplicate fee agreement dated 
October 7, 1998.  

Following the Board decision, the Board's Chief Counsel for 
Legal Affairs contacted the attorney to ascertain whether the 
attorney intended to charge a fee for services rendered in 
connection with the earlier effective date claim.  In 
correspondence dated September 22, 1998, the attorney 
informed the Board that, in keeping with the terms of the fee 
agreement, he intended to charge the veteran attorney fees 
for the services rendered in connection with the earlier 
effective date claim that was the subject of the Board's 
August 1998 decision.  In a letter dated June 28, 1999, from 
the Board's Chief Counsel for Legal Affairs, the attorney was 
informed that since the only final Board decision with 
respect to the issue of an earlier effective date was issued 
in August 1998, regulations provided that no attorney fees 
could be charged, allowed or paid for services rendered prior 
to the date of that decision.  The attorney was also informed 
that this letter was notice of a motion filed by the Board 
for review of the fee agreement on the grounds of 
reasonableness pursuant to 38 U.S.C.A. § 5904(c)(2) and 
38 C.F.R. § 20.609(i) (1998).  The attorney responded in July 
1999, arguing that the Board had no statutory authority or 
jurisdiction to review his fee agreement with the veteran.  

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires:  (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 
38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

The Board will begin its analysis by examining the attorney's 
basic eligibility to charge a fee in this instance.  Pursuant 
to 38 C.F.R. § 20.609(c), attorneys may charge appellants for 
their services if all of the following conditions have been 
met: (1) a final decision has been promulgated by the Board 
with respect to the issue or issues involved; (2) the notice 
of disagreement which preceded the Board decision with 
respect to the issue or issues involved was received by the 
agency of original jurisdiction on or after November 18, 
1988; and (3) the attorney was retained not later than one 
year following the date that the Board decision with respect 
to the issue or issues involved was promulgated.  In this 
case, all three conditions have been not been satisfied to 
allow the attorney to collect a fee for services rendered 
prior to the date of the Board's August 1998 decision.  

While the 30 percent fee requested in the fee agreement 
exceeds the amount generally presumed to be reasonable, see 
38 C.F.R. § 20.609(f), the Board need not reach a 
determination on the reasonableness of the fee charged in 
this instance, as attorney fees may only be awarded for 
services provided after the Board enters a final decision.  
"A claimant may be represented throughout the claims 
adjudication process.  Such representation often is provided 
by representatives of the national service organizations, 
[38 U.S.C.A. § 5902(a)], who may not charge for their 
representation.  See [38 U.S.C.A. § 5902(b)(1)].  
Representation may also be provided by an attorney or a 
claims' agent if the veteran desires; a claimant may be 
charged a fee for such representation, but only for services 
performed after the first final BVA decision.  See 
[38 U.S.C.A. § 5904(c)(1)]."  Nagler v. Derwinski, 
1 Vet. App. 297, 302 (1991).  

When the facts of this case are applied to the pertinent law 
and regulation, it is apparent that the veteran's attorney is 
not entitled to attorney fees based on the April 7, 1995, 
attorney fee agreement for services rendered in connection 
with the claim for an earlier effective date.  The August 
1998 decision of the Board represents the first final 
decision on the issue of an earlier effective date for a 100 
percent evaluation for schizophrenia.  Thus, the attorney may 
not charge a fee for services rendered prior to August 28, 
1998. 

The Board recognizes that this matter arises from the initial 
request for an increased evaluation, and that the attorney 
has charged and been paid for fees associated with the 
increased evaluation.  The Board is also aware of the fact 
that the result for the attorney would have been considerably 
different had the RO initially granted an effective date that 
was later set by the Board.  Nonetheless, it is well 
established that if an appeal is perfected as to a particular 
claim, and that claim is subsequently granted, a new notice 
of disagreement is required to initiate an appeal as to 
elements of the same claim (such as the effective date of the 
award) which are logically "down-stream."  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Further, the 
Court has stated that the VA's interpretation of 38 U.S.C.A. 
§ 5904 (c), set forth in 38 C.F.R. § 20.609(c) (1), that 
there must be a final decision on a specific issue in order 
for the attorney to be eligible to charge a fee, is not in 
excess of statutory jurisdiction or authority but is rather a 
valid exercise of the authority granted to the Secretary 
under 38 U.S.C.A. § 501.  See Stanley, 10 Vet. App. at 108.

In sum, the Board has no authority to authorize payment of 
attorney fees in contravention to the statutory scheme 
provide by Congress under 38 U.S.C.A. § 5904.  As such, any 
fee charged in contravention to the statutory scheme provide 
by Congress must be deemed to be excessive or unreasonable.


ORDER

Attorney fees for services rendered prior to August 28, 1998, 
in connection with the claim for an earlier effective date 
may not be paid pursuant to the April 7, 1995, attorney fee 
agreement.



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals



 


